 Case 3:19-cv-00793-JPG Document 28 Filed 02/09/21 Page 1 of 1 Page ID #810




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 AMBER K. JONES,
 Plaintiff,

 v.                                                             Case No. 19–CV–00793–JPG

 COMMISSIONER OF SOCIAL SECURITY,
 Defendant.

                                      JUDGMENT

      This matter having come before the Court,

      IT IS HEREBY ORDERED AND ADJUDGED that the Commissioner of Social

Security’s benefits decision is AFFIRMED.


Dated: Tuesday, February 9, 2021                  MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
